Brooke, J.
Plaintiff brought suit to recover one-half of $600, being the amount of a commission upon the sale of a certain piece of real estate. It was claimed by plaintiff, and denied by defendant, that defendant had entered into an agreement with him to divide such commission in the event of sale. Defendant admitted the fact that the sale was made and that he received $600 commission therefor.
There are five assignments of error. The first and fifth only are relied upon and argued by defendant. Both of these assignments refer to alleged errors in the charge of the court. No requests to charge were preferred by defendant, and he cannot now complain that the court omitted to charge the jury upon a point to which its attention was not directed by a proper request. Peterson v. Toner, 80 Mich. 350 (45 N. W. 346); Kinney v. Folkerts, 84 Mich. 616 (48 N. W. 283); Miller v. Shumway, 135 Mich. *550654 (98 N. W. 385); Proulx v. Bay City, 143 Mich. 550 (107 N. W. 273); Hammond v. Porter, 150 Mich. 328 (114 N. W. 64). We have examined the record, however, and are satisfied that there was no error in the charge.
The judgment is affirmed.
Ostrander, C. J., and Bird, Blair, and Stone, JJ., concurred.